By the CHIEF JUSTICE.
The principle is well settled that co-securities canno-join in an action to recover back money paid by them for their principal, unless the payment had been made from a joint fund. If the payment had been made from a joint fund by the sureties, and one of them had received from their principal, afterwards, a payment equal to his moiety of the money advanced, it would not destroy the right to bring the action in their joint names, because the money refunded to one of them would be held to be for their joint benefit, and the balance due to them jointly.
The judgement must be reversed and the cause rc? manded.
Jupce Gayle not sitting.